DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed communications” (Ferrotti: submitted by applicant 4/14/2020) in view of US 2016/0105247 (Cheng).
For claim 1, Ferrotti teaches a semiconductor structure (fig. III-19, III-21, and III-30) comprising: 
a group IV substrate (fig. III-19 silicon, III-21(a) SOI);
 a patterned group III-V device over said group IV substrate (fig. III-19, III-V/silicon DBR laser; fig. III-21(k), III-V waveguide etching);

a contact metal within said blanket dielectric (fig. III-21(q), electrodes and p-contact metallization formed in fig. 21 (i)) 
wherein said contact metal directly contacts a group III-V portion of said patterned group III-V device (fig. III-21(q) the contact metal (electrode and p-contact metallization) contacts the III-V portion of said patterned group III-V device directly).
Ferrotti does not teach the blanket dielectric is substantially planar and an interconnect metal situated over said blanket dielectric layer wherein the contact metal contacts said interconnect metal. However, Cheng teaches an emitting device (fig. 1, 15) on an SOI substrate (fig. 2, 5, [0036]) with a dielectric layer over the III-V emitter (15, [0047]) where the blanket dielectric is substantially planar (fig. 1), a contact metal within the blanket dielectric (fig. 1, 26c and 60a) and an interconnect metal is situated over said blanket dielectric layer (fig. 1, 27c) wherein the contact metal contacts said interconnect metal (fig. 1, 26c contact 27c) in order to provide an electrical connection to a semiconductor device (fig. 1, 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cheng’s planar dielectric and interconnect metal in the device of Ferrotti in order to provide an electrical connection to a semiconductor device. 
	For claim 2, Cheng teaches said contact metal (fig. 1, 26c) is substantially planar with a top surface of said blanket dielectric layer (fig. 1, 24).
For claim 4, Ferrotti teaches said patterned group III-V device (fig. III-19, III-V/silicon DBR laser) is optically connected to a group IV device in said group IV substrate (fig. III-19, silicon modular; see also fig. III-30).
For claim 5, Ferrotti teaches said patterned group III-V 20device is selected from the group consisting of a photodiode and a laser (fig. III-19, III-V/silicon DBR laser).
For claim 6, Ferrotti teaches said group IV device is selected from the group consisting of a waveguide, a grating coupler, and an interferometer (fig. III-19, silicon modulator and fiber grating coupler; see also fig. III-30).
For claim 7, Cheng teaches the emitter (fig. 1, 15, the patterned III-V device of the combination) is electrically connected to a group IV device in said group IV substrate (fig. 1, 10).
For claim 8, Cheng teaches said group IV device is a group IV transistor (fig. 1, 10).
For claim 9, Cheng teaches the emitter (fig. 1, 15, the patterned III-V device of the combination) is electrically connected to an integrated passive device (IPD) over said blanket dielectric layer (fig. 1, 27c may be considered an integrated passive device over said blanket dielectric).
For claim 10, Ferrotti teaches said patterned group III-V device comprises a group III-V mesa having a height greater than or approximately equal to two microns (2 µm) (page 79, table III provides thickness of the layers in the III-V mesa).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed .
For claim 3, the previous combination does not teach an etch stop layer situated over said patterned group III-V device and under said blanket dielectric layer. However, Tatsumi teaches an etch stop layer (fig. 1, 112, [0036]) situated over a patterned group III-V device (fig. 1, 106-111) and under a blanket dielectric layer (fig. 1, 105, [0033]).  Etch stop layers have the known advantage of stopping etching at a desired position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place an etch stop layer as taught by Tatsumi over said patterned group III-V device and under said blanket dielectric layer of the previous combination in order to stop the etching at the desired position in the device.
Claims 11-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed communications” (Ferrotti: submitted by applicant 4/14/2020) in view of US 2016/0105247 (Cheng) and further in view of US 2020/0274321 (Ghegin).
For claim 11, Ferrotti teaches a method (fig. III-19, III-21, and III-30) comprising:  
20providing a group IV substrate (fig. III-21 (a)) and a group III-V chiplet (fig. III-21 (g));
 bonding said group III-V chiplet to said group IV substrate (fig. III-21 (g));
 patterning said group III-V chiplet to produce a patterned group III-V device (fig. III-21 (g));

 forming contact holes in said blanket dielectric layer (fig. III-21 (p)); 
a contact metal in said contact holes (fig. III-21(q), electrodes and p-contact metallization formed in fig. 21 (i)) 
wherein said contact metal directly contacts a group III-V portion of said patterned group III-V device (fig. III-21(q) the contact metal (electrode and p-contact metallization) contacts the III-V portion of said patterned group III-V device directly).
Ferrotti does not teach planarizing said blanket dielectric layer and 5forming an interconnect metal over said blanket dielectric layer wherein the contact metal contacts said interconnect metal. However, Cheng teaches an emitting device (fig. 1, 15) on an SOI substrate (fig. 2, 5, [0036]) with a dielectric layer over the III-V emitter (15, [0047]) where the blanket dielectric is planarized (fig. 1), a contact metal within the blanket dielectric (fig. 1, 26c and 60a) and an interconnect metal is formed over said blanket dielectric layer (fig. 1, 27c) wherein the contact metal contacts said interconnect metal (fig. 1, 26c contacts 27c) in order to provide an electrical connection to a semiconductor device (fig. 1, 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to planarize the blanket dielectric and form an interconnect metal over the blanket dielectric as taught by Cheng in the method of Ferrotti in order to provide an electrical connection to a semiconductor device.
The combination of Ferrotti and Cheng does not teach depositing the contact metal in the contact hole as a portion of the contact metal is formed before the contact hole is formed. However, Ghegin teaches a contact metal (fig. 4i, metallization layer 3, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the step of forming the contact metal in Ghegin's a simple substitution for the step of forming the contact in the previous combination as the substituted step was known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative method in order to form an electrical contact to the III-V device.  See MPEP 2143 I.B.
For claim 12, Cheng teaches planarizing said contact metal (fig. 1, 26c) with a top surface of said blanket dielectric layer (fig. 1, 24).
For claim 14, Ferrotti teaches said patterned group III-V device (fig. III-19, III-V/silicon DBR laser) is optically connected to a group IV device in said group IV substrate (fig. III-19, silicon modular; see also fig. III-30).
For claim 15, Ferrotti teaches said patterned group III-V 20device is selected from the group consisting of a photodiode and a laser (fig. III-19, III-V/silicon DBR laser).
For claim 16, Ferrotti teaches said group IV device is selected from the group consisting of a waveguide, a grating coupler, and an interferometer (fig. III-19, silicon modulator and fiber grating coupler; see also fig. III-30).
For claim 17, Cheng teaches the emitter (fig. 1, 15, the patterned III-V device of the combination) is electrically connected to a group IV device in said group IV substrate (fig. 1, 10).
For claim 18, Cheng teaches said group IV device is a group IV transistor (fig. 1, 10).
For claim 19, Cheng teaches forming an integrated passive device (IPD) over said blanket dielectric layer (fig. 1, 27c may be considered an integrated passive device over said blanket dielectric); and electrically connecting (via 26c) said IPD (fig. 1, 27c) to said patterned III-V device (fig. 1, 15, the patterned III-V device of the combination).
For claim 20, Ferrotti teaches said patterned group III-V device comprises a group III-V mesa having a height greater than or approximately equal to two microns (2 µm) (page 79, table III provides thickness of the layers in the III-V mesa).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed communications” (Ferrotti: submitted by applicant 4/14/2020) in view of US 2016/0105247 (Cheng) and US 2020/0274321 (Ghegin) and further in view of US 2004/0124424 (Tatsumi).
For claim 13, the previous combination does not teach an etch stop layer situated over said patterned group III-V device and under said blanket dielectric layer. However, Tatsumi teaches an etch stop layer (fig. 1, 112, [0036]) situated over a patterned group III-V device (fig. 1, 106-111) and under a blanket dielectric layer (fig. 1, 105, [0033]).  Etch stop layers have the known advantage of stopping etching at a desired position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place an etch stop layer as taught by Tatsumi over .
Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. Applicant argues starting at page 7 and that Ferrotti and Cheng do not disclose, teach, or suggest do not teach “an interconnect metal situated over said blanket dielectric layer; wherein said contact metal directly contacts a group III-V portion of said patterned  group III-V device and said interconnect metal.” While the argument is valid if only element 26c in Cheng fig. 1 and the electrode in fig. III-21 of Ferrotti is interpreted to be the “contact metal,” the art as applied in the rejections above teaches the contact metal (the electrode and p-contact metallization in Ferrotti and elements 26c and 60a in Cheng) are in directly contacts the III-V structure in both Ferrotti (fig. III-21 III-V stack) and Cheng (fig. 1, 15a, [0048]). As discussed in the rejection above, Cheng also teaches the contact metal contacts the interconnect metal (fig. 1).
Applicant’s argument at page 9, final paragraph through page 11 first paragraph that that the wiring layer 27c may not be considered a passive device as claimed in claims 9 and 19 and particularly a resistor because it is not configured to have relatively high resistance is not found to be persuasive as there is no evidence provided to support the argument that the element should not be considered either a resistor or a passive device. As discussed in MPEP 2145 I, Attorney argument is not evidence and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828